EXHIBIT 10.2

AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT

            THIS AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT (this
"Agreement") is made as of June 7, 2005 by and among Coinmach Corporation, a
Delaware corporation (the "Company"), Coinmach Holdings, LLC, a Delaware limited
liability company ("Holdings"), Coinmach Service Corp., a Delaware corporation
("CSC") and Robert M. Doyle ("Executive").

            WHEREAS, the Company, Holdings and Executive are parties to a senior
management agreement dated as of March 6, 2003 (as amended from time to time,
the "Existing Employment Agreement");

            WHEREAS, the Company, Holdings and Executive desire to amend and
restate the Existing Employment Agreement and enter into this Agreement, which
includes CSC as a party hereto;

            WHEREAS, on November 24, 2004, CSC completed the registered offer
and sale to the public of its Income Deposit Securities (including shares of
Class A Common Stock and 11% senior secured notes due 2024 of CSC underlying
such Income Deposit Securities) ("IDSs") and 11% senior secured notes due 2024
of CSC not forming a part of any IDS (the offer and sale of such securities
being collectively referred to as the "IPO");

            WHEREAS, as part of a series of corporate reorganizations and other
transactions in connection with the IPO (the "Transactions"), voting control of
CSC was given to Holdings through its consolidated ownership of all the
outstanding shares of Class B Common Stock;

            WHEREAS, as part of the Transactions, Coinmach Laundry Corporation,
a Delaware corporation ("Coinmach Laundry"), became a wholly-owned subsidiary of
CSC;

            WHEREAS, the Company is wholly-owned by Coinmach Laundry;

            WHEREAS, Executive is the owner of (i) 4,865,898 Common Units of
Holdings, of which (A) 2,318,493 Common Units (the "Carried Common Units") were
issued to Executive in exchange for 2,318,493 shares of common stock of Coinmach
Laundry (previously issued to Executive pursuant to an equity participation
agreement), (B) 847,405 Common Units (the "Co-Invest Common Units") were issued
to Executive in exchange for 847,405 shares of common stock of Coinmach Laundry
(previously issued to Executive in connection with Coinmach Laundry's
going-private transaction in July 2000) and (C) 1,700,000 Common Units (the
"2004 Common Units") were issued in July 2004 to Executive, and (ii) 523.59
Class C Preferred Units (the "Preferred Units"). 

            NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
PROVISIONS RELATING TO EXECUTIVE UNITS

            1.1       Vesting of Carried Common Units.  Carried Common Units
which have become vested, together with all of the Co-Invest Common Units and
all of the 2004 Common Units, are referred to herein as "Vested Common Units"
and all other Carried Common Units are referred to herein as "Unvested Common
Units."  In addition to any vesting requirements in respect of the Carried
Common Units contained in the Management Contribution Agreement, immediately
prior to the closing of (i) any Significant Sale which results in any person, or
group of related persons not affiliated with GTCR owning equity securities of
Holdings possessing the power to elect (without reference to any special or
default voting rights) a majority of the members of the Holdings Board (a
"Change of Control"), or (ii) a sale of all or substantially all of Holdings'
assets, all Unvested Common Units will become Vested Common Units.  In addition,
if Executive's employment with either CSC or the Company is terminated (i) by
the CSC Board (in the case of employment with CSC) or the Coinmach Board (in the
case of employment with the Company) without Cause, or (ii) by Executive for
Good Reason, and in each case no CSC Event of Default (in the case of
termination of employment with CSC) or Company Event of Default (in the case of
termination of employment with the Company) has occurred and is continuing, all
Unvested Common Units will become Vested Common Units.

            1.2       Put Option. 

            (a)        Upon the consummation of a Qualified Disposition,
Executive shall have the right to require that Holdings repurchase up to 50% of
each class of Executive Units, pursuant to the terms of this Section 1.2(a) (the
"Qualified Disposition Put Option").  The purchase price for each Common Unit
pursuant to the Qualified Disposition Put Option shall be the price per Unit
paid to GTCR in connection with the Qualified Disposition, and the purchase
price for each Preferred Unit pursuant to the Qualified Disposition Put Option
shall be the lesser of (i) the liquidation value of such Unit (plus all accrued
and unpaid dividends thereon) and (ii) the price per Unit of such class paid to
GTCR in connection with the Qualified Disposition. Within 30 days after the date
of the Qualified Disposition, Holdings shall notify Executive of the occurrence
of such event and Executive may elect to exercise the Qualified Disposition Put
Option by giving written notice to Holdings of such election, setting forth the
number of Common Units and/or Preferred Units to be repurchased by Holdings,
within 15 days after the date of delivery of Holdings' notice to Executive.  In
the event of the exercise of a Qualified Disposition Put Option, CSC and the
Company will, subject to the terms of any of their then outstanding indebtedness
be jointly and severally obligated to transfer to Holdings an amount of money at
least equal to the aggregate purchase price of the Executive Units subject to
the Qualified Disposition Put Option, in order that Holdings can satisfy its
obligations under such Qualified Disposition Put Option. The closing of the
repurchase pursuant to the Qualified Disposition Put Option shall take place on
a date designated by Holdings, but in any event not later than 270 days after
the date of the Qualified Disposition.  At such closing, Executive shall deliver
to Holdings the certificates representing the Common Units and/or Preferred
Units to be repurchased by Holdings, and, subject to Section 1.6 hereof,
Holdings shall deliver to Executive the purchase price for such Units by
cashier's or certified check or wire transfer.

            (b)        Upon the termination of Executive's employment hereunder
(i) by the Coinmach Board (in the case of employment with the Company) or by the
CSC Board (in the case of employment with CSC), in each case without Cause, or
(ii) by Executive for Good Reason, Executive shall have the right to require
that Holdings repurchase all Units of each class of Executive Units held by
Executive pursuant to the terms of this Section 1.2(b) (the "Termination Put
Option"), and in the event the Termination Put Option is exercised, CSC and the
Company will be jointly and severally obligated to transfer to Holdings an
amount of money at least equal to the aggregate purchase price of the Executive
Units subject to the Termination Put Option, in order that Holdings can satisfy
its obligations under such Termination Put Option; provided, however, that
Holdings shall only be obligated to repurchase Executive's Executive Units
pursuant to the Termination Put Option at such time as the CSC Board, in its
good faith judgment, determines that the Company and/or CSC (as the case may be)
has sufficient assets to repurchase Executive's Executive Units without a
material negative impact on CSC's and/or the Company's working capital or
liquidity (taking into account any reasonably foreseeable acquisitions or
capital expenditures of such parties).  The purchase price for each Executive
Unit pursuant to the Termination Put Option shall be the Fair Market Value
thereof on the Date of Termination.  Within 30 days after the Date of
Termination as described in subsections (i) and (ii) above, Executive may elect
to exercise the Termination Put Option by giving written notice to Holdings of
such election, setting forth the number of Executive Units to be repurchased by
Holdings.  The closing of the repurchase pursuant to the Termination Put Option
shall take place on a date designated by Holdings, but in any event not later
than 15 days after the date of receipt of Executive's written notice of election
to exercise the Termination Put Option.  At such closing, Executive shall
deliver to Holdings the certificates representing the Executive Units to be
repurchased by Holdings, and, subject to Section 1.6 hereof, Holdings shall
deliver to Executive the purchase price for such Units by cashier's or certified
check or wire transfer.

            1.3       Repurchase Option.

            (a)        In the event Executive violates Section 2.3(a) of this
Agreement (a "Noncompete Breach"), or in the event Executive's employment by CSC
and its Subsidiaries (including but not limited to the Company) terminates for
any reason (a "Termination"), the Executive Units (whether held by Executive or
one or more of Executive's transferees, other than Holdings or GTCR) will be
subject to repurchase by Holdings first, the Other Senior Managers second and
the Investors third pursuant to the terms and conditions set forth in this
Section 1.3 (the "Repurchase Option").

            (b)        If the Repurchase Option becomes exercisable because of a
Noncompete Breach or a Termination resulting from CSC's or the Company's
termination of Executive's employment for Cause, then, the purchase price for
each Executive Unit will be the lower of (i)  Executive's Original Cost for such
Unit and (ii) the Fair Market Value of such Unit on the Date of Termination.  If
Executive's employment terminates other than as described in the preceding
sentence, the purchase price for each (y) Executive Unit (other than an Unvested
Common Unit) shall be the Fair Market Value of such Unit and (z) Unvested Common
Unit shall be Executive's Original Cost for such Unit, in each instance as of
the date of the related Repurchase Notice or Investor Notice (as hereinafter
defined), as the case may be.

            (c)        Holdings may, at the option of the Holdings Board, elect
to purchase all or any portion of the Executive Units from time to time by
delivering written notice (the "Repurchase Notice") to the Other Senior
Managers, the Investors and the holder or holders of such Executive Units from
time to time during the 180 days after the Noncompete Breach or Termination, as
the case may be.  The Repurchase Notice will set forth the number of Executive
Units, including the number of Unvested Common Units and Vested Common Units, to
be acquired from the recipient holder, the aggregate consideration to be paid
for such Units and the time and place for the closing of the transaction.

            (d)        If for any reason Holdings has not elected to purchase
all of the Executive Units pursuant to the Repurchase Option, the Other Senior
Managers shall be entitled to exercise the Repurchase Option for any or all of
the Executive Units, including the Unvested Common Units and the Vested Common
Units, Holdings has not elected to purchase (the "Available Units"), by giving
written notice to Holdings and the holder(s) of the Available Units to be
repurchased during the 30 days after the date of delivery to the Other Senior
Managers of the Repurchase Notice (the "Management Repurchase Notice") setting
forth the number of Available Units each Other Senior Manager is willing to
purchase.  If the Other Senior Managers elect to purchase an aggregate number of
Units greater than the number of Available Units, the Available Units shall be
allocated among the Other Senior Managers pro rata based on the number of Common
Units owned by each Other Senior Manager on a Fully Diluted Basis.  As soon as
practicable, and in any event within ten days after the expiration of the 30-day
period set forth above, Holdings shall notify the holder(s) of the Available
Units and the Investors as to the number of Units being purchased from such
holder(s) by the Other Senior Managers (the "Supplemental Management Repurchase
Notice").  At the time Holdings delivers the Supplemental Management Repurchase
Notice to the holder(s) of the Available Units, Holdings shall also deliver
written notice to each Other Senior Manager and the Investors setting forth the
number of Units such Other Senior Manager is entitled to purchase, the aggregate
purchase price and the time and place of the closing of the transaction and, in
the notice to the Investors, a statement of the number, type and purchase price
of Available Units available for purchase by the Investors.

            (e)        If for any reason the Other Senior Managers have elected
not to purchase any or all of the Available Units pursuant to Section 1.3(d)
above, the Investors may elect to purchase any or all of the Available Units not
purchased by the Other Senior Managers by giving written notice to Holdings and
the holder(s) of the Available Units to be repurchased within 30 days after the
date of delivery to the Investors of the Supplemental Management Repurchase
Notice (the "Investor Repurchase Notice") setting forth the number of Available
Units the Investors are willing to purchase.  If the Investors elect to purchase
an aggregate number greater than the number of Available Units, the Available
Units shall be allocated among the Investors pro rata based upon the number of
Common Units owned by each Investor on a Fully Diluted Basis.  As soon as
practicable, and in any event within ten days after the expiration of the 30-day
period set forth above, Holdings shall notify each holder of Available Units as
to the number of Units being purchased from such holder by the Investors (the
"Supplemental Investor Repurchase Notice").  At the time Holdings delivers the
Supplemental Investor Repurchase Notice to the holder(s) of Available Units,
Holdings shall also deliver written notice to each Investor setting forth the
number of Units such Investor is entitled to purchase, the aggregate purchase
price and the time and place of the closing of the transaction.

            (f)         Each closing of the purchase of the Executive Units
pursuant to the Repurchase Option shall take place on the date designated by
Holdings, the Other Senior Managers or the Investors in the related Repurchase
Notice, Management Repurchase Notice, or Investor Repurchase Notice, as the case
may be, but in any event not later than 270 days after the date of the
Noncompete Breach or Termination.  At such closing, Executive shall deliver to
Holdings, the Other Senior Managers and/or the Investors, certificates
representing the Executive Units to be repurchased by Holdings, the Other Senior
Managers and/or the Investors, and Holdings, the Other Senior Managers, and/or
the Investors, as the case may be, will pay for the Executive Units to be
purchased pursuant to the Repurchase Option, subject to Section 1.6 hereof and
the terms below, on the date of the closing of the Repurchase Option. 

            (g)        Any payment made pursuant to this Section 1.3 shall be
payable, at the option of Holdings, in cash, by check or with Class A Preferred
Units; provided, that if Holdings elects to pay Executive with Class A Preferred
Units, upon the request of Holdings, Executive shall enter into documentation
with Holdings with respect to the issuance of such Class A Preferred Units on
terms and conditions reasonably acceptable to Holdings.  In addition, Holdings
may pay the total purchase price for such Units by offsetting amounts
outstanding under any bona fide debts owed by Executive to Holdings.  Holdings,
the Other Senior Managers and the Investors will be entitled to receive
customary representations and warranties from the sellers regarding such sale
and to require that all sellers' signatures be guaranteed.

            (h)        If within six months following the repurchase of
Executive Units pursuant to the Repurchase Option under this Section 1.3, (i) a
Significant Sale or a Public Offering occurs and (ii) the amount received by
Executive for Vested Common Units pursuant to the Repurchase Option is less than
the amount that Executive would have received for such Vested Common Units had
Holdings not repurchased such Vested Common Units pursuant to the Repurchase
Option and had Executive disposed of such Vested Common Units (or such other
securities into which such Vested Common Units may have been exchanged or
converted) pursuant to such Significant Sale or Public Offering, then Executive
shall be entitled to receive the benefit of such higher valuation for the Vested
Common Units sold under the Repurchase Option.  Subject to Section 1.6 hereof,
the excess of (x) the amount which Executive would have received in such
Significant Sale or Public Offering assuming the sale of his Vested Common Units
purchased by exercise of the Repurchase Option in connection with such
transaction, over (y) the purchase price of the Vested Common Units paid to
Executive under the Repurchase Option (the "Excess"), shall be paid by Holdings
(or any designee of Holdings) to Executive by wire transfer of immediately
available funds (to such account designated in writing by Executive) promptly
upon consummation of any such transaction; provided, however, if (i) the
repurchase of Executive Units under this Section 1.3 was paid by Holdings with
Class A Preferred Units and in connection with a Significant Sale the holders of
Class A Preferred Units received consideration other than cash in exchange for
such Class A Preferred Units, then Holdings may pay the Excess to Executive in
the same form of consideration which the holders of Class A Preferred Units
received in such Significant Sale, or (ii) the repurchase of Executive Units
under this Section 1.3 was paid by Holdings with Class A Preferred Units and in
connection with a Public Offering the Class A Preferred Units were converted
into common stock or another form of equity security, then Holdings may pay the
Excess to Executive in the form of common stock or such other equity security
into which the Class A Preferred Units were converted in connection with such
Public Offering; provided, further, if the repurchase of Executive Units under
this Section 1.3 was paid by Holdings with Class A Preferred Units and at the
time of the Significant Sale or the Public Offering there were no issued and
outstanding Class A Preferred Units other than Class A Preferred Units held by
Executive, then Executive shall be paid the Excess by Holdings (or any designee
of Holdings), at the option of Holdings, by wire transfer of immediately
available funds (to such account designated in writing by Executive) or in the
form of compensation received by the holders of Common Units, in either case
promptly upon consummation of any such transaction.

            (i)         In the event Holdings elects to repurchase Executive
Units pursuant to this Section 1.3, CSC and the Company will be jointly and
severally obligated to transfer to Holdings an amount of money at least equal to
the aggregate purchase price of the Executive Units subject to such repurchase,
in order that Holdings can complete such repurchase in accordance with the terms
of this Section 1.3.

            1.4       Restrictions on Transfer.

            (a)        Transfer of Executive Units.  Executive shall not,
directly or indirectly, transfer, sell, assign, pledge, offer or otherwise
dispose of any interest in any Executive Units (a "Transfer") except pursuant to
(i) Section 1.2, Section 1.3, Section 1.4(c), Section 1.4(d) or Section 1.4(e)
hereof, (ii) Section 3(a) (participation rights), Section 3(c) (permitted
transfers) and Section 5 (sale of Holdings) of the Securityholders Agreement, or
(iii) a Public Sale (clauses (i) through (iii) collectively referred to herein
as "Exempt Transfers").  Prior to effecting any Transfer of Executive Units
(other than (y) to Holdings, to any Other Senior Manager or to the Investors or
(z) in connection with a Public Sale or Significant Sale), Executive shall
obtain from each transferee their written agreement to be bound by the
provisions of Section 1.4 of this Agreement for the benefit of Holdings, the
Other Senior Managers and the Investors.

            (b)        Sale Notice.  Prior to making any Transfer (other than an
Exempt Transfer), Executive will give written notice (the "Sale Notice") to
Holdings, the Other Senior Managers and the Investors.  The Sale Notice will
disclose in reasonable detail the number of Units to be transferred and the
terms and conditions of the proposed Transfer and, if known, the identity of the
prospective transferee(s).  Executive will not consummate any such Transfer
until 90 days after the Sale Notice has been given to Holdings, the Other Senior
Managers and the Investors, unless the parties to the Transfer have been fully
determined pursuant to this Section 1.4(b), Section 1.4(c) and Section 1.4(d)
prior to the expiration of such 90-day period.  (The date of the first to occur
of such events is referred to herein as the "Authorization Date").

            (c)        First Refusal Rights.  Holdings may elect to purchase all
(but not less than all) of the Executive Units to be Transferred upon the same
terms and conditions as those set forth in the Sale Notice by delivering a
written notice of such election to Executive, each Other Senior Manager and each
Investor within 30 days after the Sale Notice has been given to Holdings. In the
event Holdings elects to repurchase Executive Units pursuant to this Section
1.4(c), CSC and the Company will be jointly and severally obligated to transfer
to Holdings an amount of money at least equal to the aggregate purchase price of
the Executive Units subject to such repurchase, in order that Holdings can
complete such repurchase in accordance with the terms of this Section 1.4(c). If
Holdings has not elected to purchase all of the Executive Units to be
Transferred, the Other Senior Managers may elect to purchase all (but not less
than all) of the Executive Units to be Transferred upon the same terms and
conditions as those set forth in the Sale Notice by giving written notice of
such election to Executive, Holdings and the Investors within 60 days after the
Sale Notice has been given to the Other Senior Managers.  The Other Senior
Managers' rights hereunder shall be allocated among the Other Senior Managers
pro rata based on the number of Common Units owned by each Other Senior Manager
on a Fully Diluted Basis.  If Holdings and the Other Senior Managers have not
elected to purchase all of the Executive Units to be Transferred, the Investors
may elect to purchase all (but not less than all) of the Executive Units to be
Transferred upon the same terms and conditions as those set forth in the Sale
Notice by giving written notice of such election to Executive, Holdings and each
Other Senior Manager within 90 days after the Sale Notice has been given to the
Investors.  If Holdings, the Other Senior Managers or the Investors do not elect
to purchase all of the Executive Units specified in the Sale Notice, Executive
may Transfer the Executive Units specified in the Sale Notice at a price and on
terms no more favorable to the transferee(s) thereof than specified in the Sale
Notice during the 30-day period immediately following the Authorization Date. 
Any Executive Units not Transferred within such 30-day period will be subject to
the provisions of this Section 1.4(c) upon subsequent Transfer.

            (d)        Co-Sale Rights.  The Investors may elect to participate
in the contemplated Transfer by delivering written notice to Executive within 90
days after delivery of the Sale Notice to the Investors.  If any of the
Investors (each a "Participating Investor") have elected to participate in such
Transfer, and any of the Units specified in the Sale Notice are Common Units,
Executive and the Participating Investors shall be entitled to sell in the
contemplated Transfer, at the same price and on the same terms, a number of
Common Units equal to the product of (x) the quotient determined by dividing the
percentage of Common Units owned by such Person by the aggregate percentage of
Common Units owned by Executive and all Participating Investors and (y) the
number of Common Units to be sold in the contemplated Transfer.

For example, if the Sale Notice contemplated a sale of 100 Common Units by
Executive, and if Executive was at such time the owner of 30% of Holdings'
outstanding Common Units (on a fully-diluted basis) and if one Participating
Investor elects to participate and such Participating Investor owns 20% of
Holdings' outstanding Common Units (on a fully-diluted basis), Executive would
be entitled to sell 60 Common Units ((30% ¸ 50%) x 100 Units) and the
Participating Investor would be entitled to sell 40 Common Units ((20% ¸ 50%) x
100 Units).

If any of the Executive Units specified in the Sale Notice consist of Class C
Preferred Units, Executive and the Participating Investors shall be entitled to
sell in the contemplated Transfer, at the same price and on the same terms, a
number of Class C Preferred Units equal to the aggregate number of Class C
Preferred Units to be Transferred multiplied by a fraction, the numerator of
which is the Class C Unreturned Capital plus the Class C Unpaid Yield of all
Class C Preferred Units held by such Person and the denominator of which is the
aggregate Class C Unreturned Capital plus the Class C Unpaid Yield of all Class
C Preferred Units held by Executive and the Participating Investors.

For example, if the Sale Notice contemplated a sale of 100 Class C Preferred
Units by Executive, and if the Class C Unreturned Capital plus the Class C
Unpaid Yield on all Class C Preferred Units held by Executive was at such time
$1,080,000, and if one Participating Investor elects to participate and the
Class C Unreturned Capital plus the Class C Unpaid Yield on all Class C
Preferred Units held by such Participating Investor was at such time $2,160,000,
Executive would be entitled to sell 33 1/3 Class C Preferred Units ((1,080,000 ¸
3,240,000) x 100 Units) and the Participating Investor would be entitled to sell
66 2/3 Class C Preferred Units ((2,160,000 ¸ 3,240,000) x 100 Units).

Executive will use his best efforts to obtain the agreement of the prospective
transferee(s) to the participation of the Investors in the contemplated Transfer
and will not Transfer any Executive Units to the prospective transferee(s) if
such transferee(s) refuse(s) to allow the participation of the Investors.

            (e)        Permitted Transfers.  The restrictions contained in this
Section 1.4shall not apply with respect to any Transfer of Executive Units
pursuant to applicable laws of descent and distribution or among (i) Executive
and (ii) Executive's Family Members; provided that such restrictions will
continue to be applicable to the Executive Units after any such Transfer and the
transferees of such Executive Units have agreed in writing to be bound by the
provisions of this Agreement.

            (f)         Legend.  The certificates representing the Executive
Units will bear a legend in substantially the following form:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER,
CERTAIN REPURCHASE OPTIONS AND CERTAIN OTHER AGREEMENTS SET FORTH IN A SENIOR
MANAGEMENT AGREEMENT BY AND AMONG COINMACH SERVICE CORP. ("COINMACH"), COINMACH
CORPORATION, COINMACH HOLDINGS, LLC AND ROBERT M. DOYLE, DATED JUNE 7, 2005. 
COINMACH MAY REQUEST A WRITTEN OPINION OF COUNSEL (FROM COUNSEL ACCEPTABLE TO
COINMACH) SATISFACTORY TO COINMACH, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED IN CONNECTION WITH SUCH SALE, PLEDGE OR HYPOTHECATION, OR OTHER
TRANSFER. A COPY OF SUCH AGREEMENT MAY BE OBTAINED AT COINMACH'S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE."

           1.5       Payments.  Notwithstanding any other provision to the
contrary contained in this Agreement, payments (including, but not limited to,
in the form of securities) to be made to Executive pursuant to this Agreement
shall be made only to the extent permitted by the financing arrangements of
Holdings and its Subsidiaries in effect at the time such payments are required
to be made; provided, however, such payments shall be made at such time that
they are permitted to be made by such financing arrangements.

            1.6       Opinion.  In connection with the Transfer of any Executive
Units (other than an Exempt Transfer or in connection with a Significant Sale),
the holder thereof shall deliver written notice to Holdings describing in
reasonable detail the Transfer or proposed Transfer, which, if requested by
Holdings, shall be accompanied by an opinion of counsel which (to Holdings'
reasonable satisfaction) is knowledgeable in securities law matters to the
effect that such Transfer of Executive Units may be effected without
registration of such Executive Units under the Securities Act.  In addition, if
the holder of the Executive Units delivers to Holdings an opinion of counsel
that no subsequent Transfer of such Executive Units shall require registration
under the Securities Act, Holdings shall promptly upon such contemplated
Transfer deliver new certificates for such Executive Units which do not bear the
Securities Act legend set forth in Section 1.4(f) (but which may bear any
applicable contractual restrictions on Transfer).

ARTICLE II
PROVISIONS RELATING TO EMPLOYMENT

            2.1       Employment.  CSC agrees to employ Executive, and Executive
accepts such employment, for the period from the date hereof until such
employment is terminated (the "CSC Employment Period"). The Company agrees to
employ Executive, and Executive accepts such employment, for the period from the
date hereof until such employment is terminated (the "Company Employment Period"
and, together with the CSC Employment Period, the "Employment Period").

            (a)        Duties.  During (i) the CSC Employment Period, Executive
shall serve as the Chief Financial Officer, Senior Vice President, Secretary and
Treasurer of CSC and (ii) the Company Employment Period, Executive shall serve
as the Chief Financial Officer, Senior Vice President, Secretary and Treasurer
of the Company, and with respect to each such employment Executive shall have
the normal duties, responsibilities and authority assigned to him by the CSC
Board and CSC's by-laws (in the case of employment with CSC), and the Coinmach
Board and the Company's by-laws (in the case of employment with the Company).

            (b)        Salary, Bonus and Benefits.

            (i)         Salary.  During the Employment Period, the Company will
pay Executive a base salary (the "Annual Base Salary") as the CSC Board may
designate from time to time, beginning at the rate of $257,500 per annum, which
amount shall be reviewed and may be increased, but not decreased, annually by
the CSC Board in its sole discretion, and which Annual Base Salary shall
represent an aggregate base salary for services provided to both CSC and the
Company. The obligation in any year during the Employment Period to pay
Executive's Annual Base Salary shall be the joint and several obligations of CSC
and the Company; provided that in the event Executive's employment terminates
with respect to either CSC or the Company but not both, (i) the obligation
hereunder to pay Executive's Annual Base Salary for all periods subsequent to
such termination shall be the sole obligation of the party with whom such
employment was not terminated and (ii) Executive's Annual Base Salary for all
periods subsequent to such termination shall be determined by the board of
directors of the party with whom such employment was not terminated. 
Executive's Annual Base Salary for any partial year will be prorated based upon
the number of days elapsed in such year.

            (ii)        Bonus.  During the Employment Period, Executive will be
entitled to receive any bonus which the CSC Board may grant in its discretion,
which bonus shall represent an aggregate bonus for services provided to both CSC
and the Company. The obligation to pay any bonus so granted shall be the joint
and several obligations of CSC and the Company; provided that in the event
Executive's employment terminates with respect to either CSC or the Company but
not both, the bonus to which Executive will be entitled for all periods
subsequent to such termination shall be granted in the discretion of the board
of directors of the party with whom such employment was not terminated and
payment of such bonuses will be the obligation of such party.  In addition, upon
the consummation of a Qualified Disposition, Executive will be entitled to a
bonus in an amount equal to 2.0 times the sum of his Annual Base Salary then in
effect plus the amount of the bonus paid to Executive for the most recently
completed fiscal year, payable in a lump sum on the closing of such Qualified
Disposition.

            (iii)       Benefits.  During the Employment Period, Executive will
be entitled to benefits consistent with past practices, as well as to such other
benefits approved by the CSC Board and made available to CSC's and/or the
Company's senior management (without duplication), in each case, as such
benefits may be adjusted by the CSC Board from time to time.

            (c)        Severance. 

            (i)         Termination of Employment with CSC. If Executive's
employment with CSC is terminated by the CSC Board without Cause, or if
Executive's employment is terminated by Executive for Good Reason (and not by
reason of Executive's death or disability) and (i) no CSC Event of Default has
occurred and is continuing, Executive shall be entitled to receive severance pay
in an amount equal to 2.0 times the sum of his Annual Base Salary then in effect
plus the amount of the bonus paid to Executive for the most recently completed
fiscal year, payable in 18 equal monthly installments, or (ii) a CSC Event of
Default has occurred and is continuing, Executive shall be entitled to receive
severance pay in an amount equal to his Annual Base Salary then in effect
payable in 12 equal monthly installments, in the case of each of clauses (i) and
(ii) subject to applicable withholding tax requirements, commencing upon the
execution by CSC and Executive of a mutual release of the parties' respective
rights, duties, privileges and obligations hereunder other than those rights,
duties, privileges and obligations which are contemplated to continue beyond the
Employment Period, which release the parties hereby agree to use their
reasonable good faith efforts to secure. 

            (ii)        Termination of Employment with the Company. If
Executive's employment with the Company is terminated by the Coinmach Board
without Cause, or if Executive's employment is terminated by Executive for Good
Reason (and not by reason of Executive's death or disability) and (i) no Company
Event of Default has occurred and is continuing, Executive shall be entitled to
receive severance pay in an amount equal to 2.0 times the sum of his Annual Base
Salary then in effect plus the amount of the bonus paid to Executive for the
most recently completed fiscal year, payable in 18 equal monthly installments,
or (ii) a Company Event of Default has occurred and is continuing, Executive
shall be entitled to receive severance pay in an amount equal to his Annual Base
Salary then in effect payable in 12 equal monthly installments, in the case of
each of clauses (i) and (ii) subject to applicable withholding tax requirements,
commencing upon the execution by the Company and Executive of a mutual release
of the parties' respective rights, duties, privileges and obligations hereunder
other than those rights, duties, privileges and obligations which are
contemplated to continue beyond the Employment Period, which release the parties
hereby agree to use their reasonable good faith efforts to secure. 

            (iii)       Limitations on Multiple Severance.  In the event
Executive's employment with both CSC and the Company is terminated within any
twelve month period by the Coinmach Board or the CSC Board or Executive as
described in Sections 2.1(c)(i) and (ii):

            (A)       Executive shall only be entitled to receive one severance
payment described in this Section 2.1(c), notwithstanding termination of
employment with both parties,

 

            (B)       payment of such severance payment shall be the joint and
several obligations of CSC and the Company,

 

            (C)       if the Annual Base Salary in effect at the time of the
first termination is different than the Annual Base Salary in effect at the time
of the second termination, whichever Annual Base Salary is greater will be the
Annual Base Salary used in calculating Executive's severance payment and

 

            (D)       if (1) at the time of termination of employment with CSC a
CSC Event of Default had occurred and was continuing and at the time of
termination of employment with the Company no Company Event of Default had
occurred and was continuing or (2) at the time of termination of employment with
CSC no CSC Event of Default had occurred and was continuing and at the time of
termination of employment with the Company a Company Event of Default had
occurred and was continuing, then in either case Executive's severance payment
shall be calculated as if no Event of Default had occurred and was continuing.

            In the event that (A) subclause (C) of the first paragraph of this
Section 2(c)(iii) is applicable, (B) the greater Annual Base Salary is in effect
at the time of the second termination and (C) installment payments on the
severance payment relating to the first termination have already been paid or
begun to be paid to Executive, then (y) the severance payment amount owed to
Executive will be recalculated and adjusted upward to account for the Annual
Base Salary in effect at the time of the second termination in accordance with
subclause (C) and (z) all installment payments already paid to Executive
relating to the first termination will be deducted from such adjusted severance
payment amount.

            In the event that (A) subclause (D) of the first paragraph of this
Section 2(c)(iii) is applicable, (B) either (1) the first termination of
employment related to CSC and at the time of such termination a CSC Event of
Default occurred and was continuing or (2) the first termination of employment
related to the Company and at the time of such termination a Company Event of
Default occurred and was continuing and (C) installment payments on the
severance payment relating to the first termination have already been paid or
begun to be paid to Executive, then (x) the severance payment amount owed to
Executive will be recalculated and adjusted upward to account for the severance
payment owed as if no Event of Default had occurred and was continuing in
accordance with subclause (D), (y) all installment payments already paid to
Executive relating to the first termination will be deducted from such adjusted
severance payment amount and (z) the adjusted severance payment amount, minus
any deductions in accordance with the preceding subclause (y), will be payable
in a number of equal monthly installments equal to 18 minus the number of
installment payments already paid to Executive at the time of the second
termination.

            (d)        Effect of Termination on Bonuses and Benefits.  With
respect to termination of employment with either CSC or the Company, all of
Executive's rights to fringe benefits and bonuses hereunder (if any) related to
such employment which accrue after the Date of Termination shall, except as
otherwise provided by law, cease upon such Date of Termination; provided,
however, that Executive shall continue to be entitled to medical benefits
consistent with those provided to Executive prior to the Date of Termination
during the period that installment payments on the severance payment to which
the Executive is entitled are being made to Executive pursuant to Section 2.1(c)
hereof.  The Company or CSC, as the case may be, may offset the amounts of any
outstanding loans, advances or other disbursements made to or on behalf of
Executive by CSC or the Company against any amounts CSC or the Company owes
Executive hereunder for severance pay, benefits, bonuses or other items.

            2.2       Confidential Information.  Executive acknowledges that the
information, observations and data obtained by him during the course of his
performance concerning the business and affairs of Holdings, CSC, or any of
their respective Subsidiaries and Affiliates will be the property of Holdings,
CSC, and their respective Subsidiaries.  Therefore, Executive agrees that he
will not disclose to any unauthorized person or use for the account of any
Person other than Holdings, CSC, and their respective Subsidiaries any such
information, observations or data ("Confidential Information") without the
written consent of the Holdings Board (in the case of Confidential Information
relating to Holdings and/or its Subsidiaries) or the CSC Board (in the case of
Confidential Information relating to CSC and/or its Subsidiaries), unless and to
the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of Executive's acts or
omissions to act and except as required by law or legal process.  Executive
agrees to deliver to CSC and/or the Company at the termination of his employment
with either of such parties, or at any other time CSC, the Company or Holdings
may request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of Holdings or its
Subsidiaries, or CSC or its Subsidiaries, and all acquisition prospects, lists
and contact information which he may then possess or have under his control. 
"Confidential Information" shall include, but is not limited to, information
concerning acquisition opportunities in or reasonably related to Holdings' or
its Subsidiaries', or CSC's or its Subsidiaries', business or industry of which
Executive becomes aware during his employment.

            2.3       Noncompetitionand Nonsolicitation.

            (a)        Noncompetition.  Executive acknowledges that in the
course of his employment with CSC and the Company he will become familiar, and
during his employment with CSC and the Company prior to the date of this
Agreement he has become familiar, with Holdings', CSC's, their respective
Subsidiaries', and each of their Affiliates' (collectively, the "Coinmach
Group") trade secrets and with other confidential information concerning the
Coinmach Group, and that his services will be of special, unique and
extraordinary value to the Coinmach Group.  Therefore, Executive agrees that,
during the Employment Period and for one year thereafter (the "Noncompete
Period"), he shall not directly or indirectly own, manage, control, participate
in, consult with, assist, render services for, or in any manner engage in any
business competing with, or otherwise substantially similar to, the businesses
of the Coinmach Group as such businesses exist or are in process on the Date of
Termination, (i) within the geographical area included in the 50-mile radius
around each location of a customer of the Coinmach Group or any business which a
member of the Coinmach Group is actively considering acquiring at the time of
Executive's termination or has actively considered acquiring in the last 12
months or (ii) within any State in the United States or any Province in Canada
in which Executive has spent a significant amount of time on behalf of the
Coinmach Group at any time during the twelve-month period prior to the Date of
Termination.  The restrictions of this Section 2.3(a) shall not apply to
Executive's ownership interests in not more than three laundromats at any one
time.

            (b)        Nonsolicitation.  During the Noncompete Period, Executive
shall not directly or indirectly through another entity (i) induce or attempt to
induce any employee of the Coinmach Group to leave the employ of the Coinmach
Group, or in any way interfere with the relationship between the Coinmach Group
and any employee thereof, (ii) offer employment to or hire any person who was an
employee of the Coinmach Group at any time during the one-year period prior to
the Date of Termination, or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Coinmach Group to cease
doing business with the Coinmach Group, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Coinmach Group. 

            (c)        Enforcement.  If, at the time of enforcement of Section
2.2 or Section 2.3 of this Agreement, a court holds that the restrictions stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum duration, scope and geographical area reasonable under
such circumstances shall be substituted for the stated period, scope and area
and that the court shall be allowed to reduce the restrictions contained herein
to cover the maximum duration, scope and area permitted by law.

            (d)        Submission to Jurisdiction.  Each of the parties hereto
(i) submits to the jurisdiction of any state or federal court sitting in New
York, New York in any action or proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such action or proceeding
may be heard or determined in any such court and (iii) agrees not to bring any
action or proceeding arising out of or relating to this Agreement in any other
court.  Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto.  Each party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.

            (e)        Additional Acknowledgments.  Executive acknowledges that
the provisions of Section 2.2 and Section 2.3 are in consideration of: (i)
employment with CSC and the Company, and (ii) additional good and valuable
consideration as set forth in this Agreement.  In addition, Executive agrees and
acknowledges that the restrictions contained in Section 2.2 and this Section 2.3
do not preclude Executive from earning a livelihood, nor do they unreasonably
impose limitations on Executive's ability to earn a living.  In addition,
Executive acknowledges (i) that the business of CSC and the Company and their
respective Subsidiaries will be national in scope and without geographical
limitation, (ii) notwithstanding the state of incorporation or principal office
of CSC or the Company or any of their respective Subsidiaries, or any of their
respective executives or employees (including Executive), it is expected that
CSC and the Company will have business activities and have valuable business
relationships within its industry throughout the United States, and (iii) as
part of Executive's responsibilities, Executive will be traveling around the
United States in furtherance of CSC's and the Company's business and its
relationships.  Executive agrees and acknowledges that the potential harm to CSC
and the Company of the non-enforcement of Section 2.2 and this Section 2.3
outweighs any potential harm to Executive of its enforcement by injunction or
otherwise.  Executive acknowledges that he has carefully read this Agreement and
has given careful consideration to the restraints imposed upon him by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of CSC and the
Company now existing or to be developed in the future.  Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.

ARTICLE III
GENERAL PROVISIONS

            3.1       Definitions.

            "Affiliate" of a Person means any direct or indirect general or
limited partner or member of such Person, or any employee or owner thereof, or
any other person, entity or investment fund controlling, controlled by or under
common control with such Person, and will include, without limitation, its
owners and employees.

            "Agreement" has the meaning set forth in the preamble hereto.

            "Annual Base Salary" has the meaning set forth in Section 2.1(b)(i)
hereto.

            "Authorization Date" has the meaning set forth in Section 1.4(b)
hereto.

            "Available Units" has the meaning set forth in Section 1.3(d)
hereto.

            "Carried Common Units" has the meaning set forth in the recitals
hereto

            "Cause" means (i) a material breach by Executive of any agreement
with any member of the Coinmach Group (after notice and reasonable opportunity
to cure), (ii) a breach of Executive's duty of loyalty to any member of the
Coinmach Group or any of its Subsidiaries or any act of dishonesty, gross
negligence, willful  misconduct or fraud with respect to any member of the
Coinmach Group or any of their securityholders, customers or suppliers, (iii)
the commission by Executive of a felony, a crime involving moral turpitude or
other act or omission tending to cause harm to the standing and reputation of,
or otherwise bring public disgrace or disrepute to, any member of the Coinmach
Group, (iv) Executive's continued failure or refusal to perform any material
duty to any member of the Coinmach Group which is normally attached to his
position (after notice and reasonable opportunity to cure), (v) Executive's
gross negligence or willful misconduct in performing those duties which are
normally attached to his position (after notice and reasonable opportunity to
cure) or (vi) any breach of Section 2.2 or Section 2.3 of this Agreement.  For
purposes of this Agreement, "Executive's duty of loyalty to any member of the
Coinmach Group" shall include Executive's fiduciary obligation to place the
interests of any member of the Coinmach Group ahead of his personal interests
and thereby not knowingly profit personally at the expense of any member of the
Coinmach Group, and shall also include specifically the affirmative obligation
to disclose promptly to the CSC Board any known conflicts of interest Executive
may have with respect to any member of the Coinmach Group, and the negative
obligations not to usurp corporate opportunities of any member of the Coinmach
Group, not to engage in any "conflict-of-interest" transactions with any member
of the Coinmach Group (without the approval of the CSC Board), and not to
compete directly with any member of the Coinmach Group (without the approval of
the CSC Board).

            "Change of Control" has the meaning set forth in Section 1.1 hereto.

            "Class A Common Stock" means the Class A common stock, par value
$0.01 per share, of CSC.

            "Class B Common Stock" means the Class B common stock, par value
$0.01 per share, of CSC.

            "Class C Preferred Units" has the meaning set forth in the LLC
Agreement.

            "Class C Unpaid Yield" has the meaning set forth in the LLC
Agreement.

            "Class C Unreturned Capital" has the meaning set forth in the LLC
Agreement.

            "Co-Invest Common Units" has the meaning set forth in the recitals
hereto.

            "Coinmach Board" means the Board of Directors of the Company.

            "Coinmach Group" has the meaning set forth in Section 2.3(a) hereto.

            "Coinmach Laundry" has the meaning set forth in the recitals hereto.

            "Common Units" means Units having the rights and obligations of
Common Units set forth in the LLC Agreement.

            "Company" has the meaning set forth in the preamble hereto.

            "Company Event of Default" means an "Event of Default" as such term
is defined in the Company's (i) credit agreement dated January 25, 2002, among
the Company, Coinmach Laundry, the subsidiary guarantors named therein, and
certain lenders named therein, as amended pursuant to the Limited Waiver and
Amendment No. 1 thereto, dated November 15, 2004, and (ii) indenture governing
the 9% senior notes due 2010 of the Company, dated as of January 25, 2002, as
each such agreement may be further amended, modified or replaced, from time to
time.

            "Confidential Information" has the meaning set forth in Section 2.2
hereto.

            "CSC" has the meaning set forth in the preamble hereto.

            "CSC Board" means the board of directors of CSC.

            "CSC Event of Default" means an "Event of Default" as defined in the
indenture governing the 11% senior secured notes due 2024 of CSC, by and among
CSC, the subsidiary guarantors names therein and The Bank of New York, as
trustee, dated as of November 24, 2004, as such agreement may be further
amended, modified or replaced, from time to time.

            "Date of Termination" means the first day occurring on or after the
date hereof on which Executive ceases to be an Employee of CSC or the Company,
regardless of the reason for such cessation, provided that Executive's cessation
as an Employee shall not be deemed to occur by reason of a transfer of Executive
by or among Holdings, CSC, the Company, or any of their respective Subsidiaries;
and provided further that Executive's cessation as an Employee shall not be
deemed to occur by Executive's being on a leave of absence from CSC, the Company
or any of their respective Subsidiaries approved by Executive's employer.  If,
as a result of a sale or other transaction, the Subsidiary of CSC or the Company
for whom Executive is employed ceases to be a Subsidiary of CSC or the Company
(and the entity for whom Executive is employed is or becomes an entity that is
separate from CSC or the Company), and Executive is not, at the end of the
30-day period following the transaction, an Employee of CSC or the Company or an
entity that is then a Subsidiary of CSC or the Company, then the occurrence of
such transaction shall be treated as Executive's Date of Termination caused by
Executive being discharged by the entity for whom Executive is employed.

            "Employee" means any person, including officers and directors,
employed by CSC, the Company or any of their respective Subsidiaries.

            "Employment Period" has the meaning set forth in Section 2.1 hereto.

            "Event of Default" means, collectively, a CSC Event of Default and a
Company Event of Default.

            "Excess" has the meaning set forth in Section 1.3(h) hereto.

            "Executive" has the meaning set forth in the preamble hereto.

            "Executive Units" means, at any time, (i) all Common Units and
Preferred Units then held by Executive or a Family Member, and (ii) all equity
securities of CSC issued or issuable directly or indirectly with respect to such
Units in connection with a combination of Units, dividend, recapitalization,
merger, consolidation, reorganization or otherwise.  In addition, Executive
Units shall continue to be Executive Units in the hands of any holder (except to
the extent such holder is CSC, any Investor or a transferee in a Public Sale
consummated in accordance with this Agreement or the Securityholders Agreement),
and except as otherwise provided herein, each such holder of Executive Units
shall succeed to all rights and obligations attributable to Executive as a
holder of Executive Units hereunder.

            "Exempt Transfers" has the meaning set forth in Section 1.4(a)
hereto.

            "Existing Employment Agreement" has the meaning set forth in the
recitals hereto.

            "Fair Market Value".  For purposes of determining the "Fair Market
Value" of any Executive Unit as of any date, the following rules shall apply:

            (i)         If, at that time, the principal market for the Executive
Unit is a national securities exchange or the Nasdaq stock market, then the
"Fair Market Value" shall be the mean between the lowest and highest reported
sale prices of such Executive Unit on that date on the principal exchange or
market on which such Executive Unit is then listed or admitted to trading;

 

            (ii)        If, at that time, the sale prices are not available or
the principal market for the Executive Unit is not a national securities
exchange and such Executive Unit is not quoted on the Nasdaq stock market, then
the "Fair Market Value" shall be the average between the highest bid and lowest
asked prices for such Executive Unit on such day as reported on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Incorporated or a
comparable service;

 

            (iii)       If the day is not a business day, and as a result,
paragraphs (i) and (ii) next above are inapplicable, the "Fair Market Value" of
the Executive Unit shall be determined as of the next earlier business day; and

 

            (iv)       If, in accordance with rules established by the Holdings
Board, a determination of "Fair Market Value" is required as of any date and, as
of that date, paragraphs (i) and (ii) next above are inapplicable for reasons
other than those specified in paragraph (iii) next above, then the "Fair Market
Value" as of that date shall be determined by the Holdings Board in its
reasonable discretion or by such other Person designated by the Holdings Board;

provided, however, that notwithstanding any other paragraph in this definition
to the contrary, the Fair Market Value for any Preferred Unit shall be no more
than the unpaid yield and unreturned capital of such Unit.

            "Family Members" means Executive's spouse and/or lineal descendants,
a trust for the sole benefit of Executive and/or Executive's spouse or lineal
descendants or upon Executive's death, Executive's estate.

            "Fully Diluted Basis" means, without duplication, (i) all Common
Units outstanding at the time of determination plus (ii) all Common Units
issuable upon conversion of any convertible securities or the exercise of any
option, warrant or similar right, whether or not such conversion, right or
option, warrant or similar right is then exercisable.

            "Good Reason" means (i) a material breach of Section 1.2 which is
not cured within thirty days after the Holdings Board's receipt of written
notice from Executive of non-compliance; (ii) a material diminution of
Executive's duties under this Agreement, including but not limited to the
assignment to Executive of duties inconsistent with Executive's position, duties
or responsibilities as in effect after the date of execution of this Agreement;
(iii) Executive's own physical or mental disability; or (iv) a material breach
of Section 2.1(b) which is not cured within thirty days after either the
Coinmach Board's or the CSC Board's receipt of written notice from Executive of
non-compliance.  For purposes of this Agreement, "disability" shall mean
Executive's inability to perform his duties hereunder in a competent manner on
account of illness or other physical or mental incapacity, if such illness or
other physical or mental incapacity continues for a period of more than three
consecutive months, or an aggregate of six months in any twelve-month period
during the term hereof.

            "GTCR" means GTCR-CLC, LLC or any Affiliate thereof.

            "Holdings" has the meaning set forth in the preamble hereto.

            "Holdings Board" means the board of managers of Holdings.

            "IDSs" has the meaning set forth in the recitals hereto.

            "Investor Repurchase Notice" has the meaning set forth in Section
1.3(e) hereto.

            "Investors" means, collectively, GTCR, Filbert Investment Pte Ltd,
the TCW/Crescent Purchasers, and each of their transferees.

            "IPO" has the meaning set forth in the recitals hereto.

            "LLC Agreement" means the Limited Liability Company Agreement, by
and among Holdings and its members, dated as of  March 6, 2003, as amended
pursuant to Amendment No. 1, dated November 24, 2004.

            "Management Contribution Agreement" means that certain Contribution
Agreement, dated on or prior to the date hereof, by and among Holdings and
Executive.

            "Management Repurchase Notice" has the meaning set forth in Section
1.3(d) hereto.

            "Noncompete Breach" has the meaning set forth in Section 1.3(a)
hereto.

            "Noncompete Period" has the meaning set forth in Section 2.3(a)
hereto.

            "Original Cost" means, (i) with respect to each Common Unit, $.10
per Unit, and (ii) with respect to each Preferred Unit, $1,000 per Unit (in each
case as proportionately adjusted for all subsequent securities splits, dividends
and other recapitalizations).

            "Other Senior Managers" means Stephen R. Kerrigan, Mitchell Blattand
Michael E. Stanky.

            "Participating Investor" has the meaning set forth in Section 1.4(d)
hereto.

            "Person" means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

            "Preferred Units" has the meaning set forth in the recitals hereto.

            "Public Offering" means a sale in an underwritten public offering
registered under the Securities Act (other than on Form S-8 or a similar or
successor form) of Common Units (or other shares of equity interests into which
such Common Units may be exchanged or converted) approved by the Holdings Board.

            "Public Sale" means (i) any sale pursuant to a Public Offering or
(ii) any sale to the public pursuant to Rule 144 promulgated under the
Securities Act effected through a broker, dealer or market maker (other than
pursuant to Rule 144(k) prior to a Public Offering).

            "Qualified Disposition" means a Significant Sale in which the
aggregate consideration (including the fair market value of any notes or other
evidence of indebtedness) received by GTCR at the closing of such Significant
Sale is equal to or greater than 300% of the aggregate net amount invested in
Holdings and its Subsidiaries by GTCR on or after July 3, 2000 through the date
of such closing.

            "Qualified Disposition Put Option" has the meaning set forth in
Section 1.2(a) hereto.

            "Repurchase Notice" has the meaning set forth in Section 1.3(c)
hereto.

            "Repurchase Option" has the meaning set forth in Section 1.3(a)
hereto.

            "Sale Notice" has the meaning set forth in Section 1.4(b) hereto.

            "Securities Act" means the Securities Act of 1933, as amended from
time to time.

            "Securityholders Agreement" means the Amended and Restated
Securityholders Agreement, dated as of November 24, 2004 by and among Holdings,
certain of its securityholders, and CSC.

            "Significant Sale" means any transaction or series of transactions
pursuant to which any Person or group of related Persons in the aggregate
acquire(s) (i) equity securities of Holdings possessing the voting power (other
than voting rights accruing only in the event of a default, breach or event of
noncompliance) to elect a majority of the Holdings Board (whether by merger,
consolidation, reorganization, combination or sale or Transfer of Holdings'
equity or otherwise) or (ii) all or substantially all of Holdings' assets
determined on a consolidated basis; provided that, neither (y) a Public Offering
nor (z) a pro rata distribution of the Class B Common Stock Stock to a unit
holder or unit holders of Holdings shall constitute a Significant Sale.

            "Subsidiary" means, with respect to any Person, any corporation,
partnership, association or other business entity of which (i) if a corporation,
a majority of the total voting power of securities entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof. 
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or general partner of such partnership, association or other business
entity.  Reference to any "Subsidiary" of the Company or CSC shall be given
effect only at such times as the Company or CSC has one or more Subsidiaries.

            "Supplemental Investor Repurchase Notice" has the meaning set forth
in Section 1.3(e) hereto.

            "Supplemental Management Repurchase Notice" has the meaning set
forth in Section 1.3(d) hereto.

            "Taxes" has the meaning set forth in Section 3.3(k) hereto.

            "TCW/Crescent Purchasers" means, collectively, TCW/Crescent
Mezzanine Partners II, L.P., a Delaware limited partnership, TCW/Crescent
Mezzanine Trust II, a Delaware business trust, TCW Leverage Income Trust, L.P.,
a Delaware limited partnership, and TCW Leveraged Income Trust II, L.P., a
Delaware limited partnership, any of their Affiliates or any holder of Units for
whom Trust Company of the West or any Affiliate of Trust Company of the West
acts as an Account Manager (each individually a "TCW/Crescent Purchaser").

            "Termination" has the meaning set forth in Section 1.3(a) hereto.

            "Termination Put Option" has the meaning set forth in Section 1.2(b)
hereto.

            "Transactions" has the meaning set forth in the recitals hereto.

            "Transfer" has the meaning set forth in Section 1.4(a) hereto.

            "2004 Common Units" has the meaning set forth in the recitals
hereto.

            "Units" has the meaning set forth in the LLC Agreement.

            "Unvested Common Units" has the meaning set forth in Section 1.1
hereto.

            "Vested Common Units" has the meaning set forth in Section 1.1
hereto.

            3.2       Notices.  Any notice provided for in this Agreement must
be in writing and must be either personally delivered, mailed by first class
mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party:

If to the Company, to:

 

 

Coinmach Corporation
303 Sunnyside Blvd.
Suite 70
Plainview, New York 11803
Attention: Chief Executive Officer

   

 

with copies, which will not constitute notice to the Company, to:

   

 

GTCR Fund VII, L.P.
c/o GTCR Golder Rauner, L.L.C.
6100 Sears Tower
Chicago, Illinois  60606-6402
Attention: David A. Donnini

   

 

Kirkland & Ellis
200 East Randolph Drive
Chicago, Illinois  60601
Attention: Stephen L. Ritchie, P.C.

   

 

Mayer, Brown, Rowe & Maw LLP
1675 Broadway
New York, New York  10019
Attention: Ronald S. Brody

   

If to CSC, to:

 

 

CoinmachService Corp.
303 Sunnyside Blvd.
Suite 70
Plainview, NY  11803
Attention: Chief Executive Officer

   

 

with copies, which will not constitute notice to CSC, to:

   

 

GTCR-CLC, LLC
c/o GTCR Golder Rauner, L.L.C.
Sears Tower
Chicago, IL 60606-6402
Attention: David A. Donnini

   

 

Kirkland & Ellis
200 East Randolph Drive
Chicago, IL 60601
Attention: Stephen L. Ritchie, P.C.

   

 

Mayer, Brown, Rowe & Maw LLP
1675 Broadway
New York, NY 10019
Attention: Ronald S. Brody

   

If to Holdings, to:

 

 

Coinmach Holdings, LLC
c/o Coinmach Laundry Corporation
521 East Morehead Street
Suite 590
Charlotte, NC  28202
Attention: Stephen R. Kerrigan

      with copies, which will not constitute notice to Holdings, to:    

 

GTCR-CLC, LLC
c/o GTCR Golder Rauner, L.L.C.
Sears Tower
Chicago, IL 60606-6402
Attention: David A. Donnini

   

 

Kirkland & Ellis
200 East Randolph Drive
Chicago, IL 60601
Attention: Stephen L. Ritchie, P.C.

   

 

Mayer, Brown, Rowe & Maw LLP
1675 Broadway
New York, NY 10019
Attention: Ronald S. Brody

   

If to Executive, to:

 

 

Robert M. Doyle
c/o Coinmach Service Corp.
303 Sunnyside Blvd.
Suite 70
Plainview, New York 11803

Any notice to an Investor shall be sent to the address for such Investor as set
forth in the current records of Holdings and a copy of such notice shall be sent
to GTCR and to Kirkland & Ellis at their respective addresses set forth above. 
Any notice under this Agreement will be deemed to have been given when so
delivered or sent or, if mailed, five days after deposit in the U.S. mail.

            3.3       General Provisions.

            (a)        Transfers in Violation of Agreement.  Any Transfer or
attempted Transfer of any Executive Units in violation of any provision of this
Agreement shall be void, and Holdings shall not record such Transfer on its
books or treat any purported transferee of such Executive Units as the owner of
such equity for any purpose.

            (b)        Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

            (c)        Complete Agreement.  This Agreement, those documents
expressly referred to herein and other documents of even date herewith (i)
embody the complete agreement and understanding among the parties, (ii)
supersede and preempt any prior summaries of terms and conditions,
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way (except
for any indemnity agreement that may be or may have been entered into by and
between Executive and CSC), and (iii) terminate and cancel the Existing
Employment Agreement.

            (d)        Counterparts.  This Agreement may be executed in separate
counterparts (including by means of telecopied signature pages), each of which
is deemed to be an original and all of which taken together constitute one and
the same agreement.

            (e)        Successors and Assigns.  Except as otherwise provided
herein, this Agreement shall bind Executive, Holdings, CSC and the Company and
their respective successors and permitted assigns and inure to the benefit of
and be enforceable by Executive, Holdings, CSC, the Company, GTCR, the Investors
and each of their respective successors and permitted assigns (including in each
case subsequent holders of Executive Units); provided that Executive may not
assign any of his rights under any provision of Article I of this Agreement
except as part of a Transfer of Executive Units in accordance with (i) Section
1.3 and Section 1.4 of this Agreement, and (ii) Section 3(a) (participation
rights) and Section 3(c) (permitted transfers) of the Securityholders Agreement.

            (f)         Choice of Law.  The limited liability company law of the
State of Delaware will govern all questions concerning the relative rights of
Holdings and its securityholders.  All other questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto will be governed by and construed in accordance with the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

            (g)        Remedies.  Each of the parties to this Agreement
(including the Investors) will be entitled to enforce its rights under this
Agreement, specifically, to recover damages and costs (including attorney's
fees) caused by any breach of any provision of this Agreement and to exercise
all other rights existing in its favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and, except as otherwise provided in Section
2.3(d), that any party may in its sole discretion apply to any court of law or
equity of competent jurisdiction (without posting any bond or deposit) for
specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.

            (h)        Amendment and Waiver.  Except as otherwise expressly
provided herein, the provisions of this Agreement may be amended or modified
only by written agreement of CSC, the Company and Executive.  No other course of
dealing between the parties or third-party beneficiaries hereof or any delay in
exercising any rights hereunder shall operate as a waiver of any rights of any
such holders.

            (i)         Survival Upon Termination.  Notwithstanding a
Termination, this Agreement (excluding Sections 2.1(a) and (b)) shall survive
and continue in full force and effect in accordance with its terms.

            (j)         Business Days.  If any time period for giving notice or
taking action hereunder expires on a day which is a Saturday, Sunday or holiday
in the state in which CSC's chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

            (k)        Indemnification and Reimbursement of Payments on Behalf
of Executive.  CSC, the Company and their respective Subsidiaries shall be
entitled to deduct or withhold from any amounts owing from CSC, the Company or
any of their respective Subsidiaries to Executive, any federal, state, local or
foreign withholding taxes, excise taxes, or employment taxes ("Taxes") imposed
with respect to Executive's compensation or other payments from CSC, the Company
or any of their respective Subsidiaries or Executive's ownership interest in
Holdings, including, without limitation, wages, bonuses, dividends, the receipt
or exercise of equity options and/or the receipt or vesting of restricted
equity.  In the event CSC, the Company or their respective Subsidiaries do not
make such deductions or withholdings, Executive shall indemnify CSC, the Company
and their respective Subsidiaries for any amounts paid with respect to any such
Taxes.

            (l)         Deemed Transfer of Executive Units.  If Holdings (and/or
the Investors and/or any other Person acquiring securities) shall make
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Executive Units to be repurchased in
accordance with the provisions of this Agreement, then from and after such time,
the Person from whom such Units are to be repurchased shall no longer have any
rights as a holder of such Units (other than the right to receive payment of
such consideration in accordance with this Agreement), and such Units shall be
deemed purchased in accordance with the applicable provisions hereof and
Holdings (and/or the Investors and/or any other Person acquiring securities)
shall be deemed the owner and holder of such Units, whether or not the
certificates therefor have been delivered as required by this Agreement.

            (m)       Rights Granted to GTCR and Other Investors and Their
Affiliates.  Any rights granted to GTCR and other Investors and their Affiliates
hereunder may also be exercised (in whole or in part) by any Affiliate thereof.

            (n)        Third-Party Beneficiaries.  Certain provisions of this
Agreement are entered into for the benefit of and shall be enforceable by the
Investors as provided herein.

            (o)        Descriptive Headings; Interpretation.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a paragraph of this Agreement.  The use of the word "including" in
this Agreement shall be by way of example rather than by limitation.

*     *     *     *     *

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this Amended
and Restated Senior Management Agreement on the date first written above.

COINMACH CORPORATION

By:  /s/ Stephen R. Kerrigan                
        Name: Stephen R. Kerrigan
        Title:   Chief Executive Officer

 

COINMACH SERVICE CORP.

By:  /s/ Stephen R. Kerrigan                   
        Name: Stephen R. Kerrigan
        Title:  Chief Executive Officer and President

 

 

COINMACH HOLDINGS, LLC

By: /s/ Stephen R. Kerrigan                     
        Name: Stephen R. Kerrigan
        Title:   Chief Executive Officer

 

EXECUTIVE:

/s/ Robert M. Doyle                                
Robert M. Doyle

 